Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04           Page:1 of 47



        IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                 SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

                                                                        FILED
                                     )                           Lucinda
                                                                   SamuelB.L.Rauback,
                                                                              y,      Clerk
 In re:                              )                        United States Bankruptcy Court
                                                                    Savannah, Georgia
                                     )                                        . pm, Dec 16, 2020
                                                             By cmurray at 2:01

 ABUNDANT LIFE WORSHIP CENTER )
 OF HINESVILLE, GA, INC.,            )
                                     )
            Debtor.                  )
 ____________________________________)
                                     )                     Chapter 11
 JBB Holdings, LLC,                  )
                                     )                     Number 20-40959-EJC
            Movant,                  )
                                     )
 v.                                  )
                                     )
 ABUNDANT LIFE WORSHIP CENTER )
 OF HINESVILLE, GA, INC.,            )
                                     )
            Respondent.              )
                                     )
 ____________________________________)

      OPINION ON MOTION TO CONFIRM NO STAY IS IN EFFECT

 I. INTRODUCTION

       This case involves a long-running dispute between a church, Abundant Life

 Worship Center of Hinesville, GA, Inc. (the “Debtor”) and its principal creditor, JBB

 Holdings, LLC (“JBB”), which holds a first-priority lien on real property consisting
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:2 of 47



 of 40 acres in Liberty County, Georgia, commonly known as 5493 North Coastal

 Highway, Fleming, Georgia 31309 (the “Property”). Three times in the past 23

 months, the Debtor has taken last-minute steps to stop a foreclosure sale by JBB.

 First, minutes before a scheduled foreclosure, the Debtor filed a Chapter 11 petition

 in this Court on January 2, 2019, commencing case no. 19-40004-EJC. After that

 case was dismissed on March 2, 2020, the Debtor filed a Verified Complaint for

 Preliminary Injunction and Temporary Restraining Order in the Superior Court of

 Liberty County, Georgia, and obtained a temporary restraining order enjoining a

 second foreclosure scheduled for March 3, 2020. When that state court litigation was

 dismissed as to JBB on September 18, 2020, and the injunction lifted, a third

 foreclosure sale was scheduled for November 3, 2020. The Debtor sought a stay

 from the state court while it pursued an appeal, but on November 2, 2020, the state

 court denied the motion for stay. To stop the sale for a third time, the Debtor filed

 its petition in this case on that same day, November 2, 2020. Believing that the

 foreclosure sale was not subject to the automatic stay, JBB held the sale on the

 courthouse steps in Hinesville, Georgia. JBB submitted the high bid and obtained a

 signed deed conveying the Property to JBB but has not yet recorded that deed and

 asserts it will not do so until this Court rules that no stay came into effect under 11

 U.S.C. § 362(n)(1)(B).




                                           2
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                      Page:3 of 47



           Pending before the Court are JBB’s Motion to Confirm the Automatic Stay

 Under 11 U.S.C. § 362(a) Does Not Apply to Debtor’s Second Small Business

 Debtor Case Pursuant to 11 U.S.C. § 362(n)(1)(B) (the “Motion to Confirm No Stay

 is in Effect”) (2020 dckt. 7)1 and its supplemental motion requesting the same relief.

 (2020 Dckt. 96). JBB’s motion came on for hearing on November 30, 2020. On the

 eve of that hearing, on November 29, 2020, the Debtor filed an amended petition

 electing to proceed under Subchapter V of Chapter 11. (2020 Dckt. 58). At the

 hearing on JBB’s motion, the Court heard testimony from two witnesses, and the

 parties stipulated that the Court could take judicial notice of all filings on its docket

 in both the 2019 case and the pending case, including all the state court filings

 attached to the various papers submitted by the parties.2 At the conclusion of the

 hearing, the Court took the matter under advisement. The parties have submitted

 supplemental materials and briefs (2020 dckt. 96, 97, 98), and the matter is now ripe

 for ruling.

           Having reviewed the docket in both this case and the 2019 case, and based on

 the evidence presented at the November 30, 2020 hearing and the supplemental


 1
     Docket entries from the 2020 bankruptcy case shall be indicated using this designation.
 2
   “[T]he Court can take judicial notice of its own docket as a ‘source[] whose accuracy cannot
 reasonably be questioned.’” Sciortino v. Gwinnett Cnty. Dep’t of Water Res. (In re Sciortino),
 561 B.R. 260, 271 (Bankr. N.D. Ga. 2016) (quoting Fed. R. Evid. 201(b)(2)). See also U.S. v.
 Rey, 811 F.2d 1453, 1457 n.5 (11th Cir. 1987) (“A court may take judicial notice of its own
 records[.]”).

                                                   3
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                     Page:4 of 47



 materials, the Court finds that the automatic stay of § 362(a) did not come into effect

 upon the Debtor’s filing of its petition in this case on November 2, 2020. The Court

 further finds that the November 29, 2020 election to proceed under Subchapter V

 did not operate to impose the automatic stay, retroactively or otherwise. Therefore,

 the Court will enter an Order granting JBB’s Motion to Confirm No Stay is in Effect.

 This Opinion constitutes the Court’s findings of fact and conclusions of law. To the

 extent that any findings of fact herein are construed to be conclusions of law, they

 are hereby adopted as such. To the extent that any conclusions of law herein are

 construed to be findings of fact, they are hereby adopted as such.



 II. JURISDICTION

        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334(a), 28

 U.S.C. § 157(a), and the Standing Order of Reference signed by then Chief Judge

 Anthony A. Alaimo on July 13, 1984. This is a “core proceeding” under 28 U.S.C.

 § 157(b)(2).3




 3
  No party in interest has challenged the justiciability of JBB’s Motion to Confirm No Stay is in
 Effect. Arguably, the relief sought by JBB is in the nature of a comfort order, as discussed in In
 re Hill, 364 B.R. 826, 828 (Bankr. M.D. Fla. 2007). Regardless, the Court finds that this Opinion
 and the accompanying Order have a valid legal effect and thus do not constitute an
 impermissible advisory opinion. See In re Cubic Energy, Inc., 587 B.R. 849, 855-56 (Bankr. D.
 Del. 2018) (“[A]n opinion is not advisory where it actually invalidates a clause, orders a party to
 do something, or otherwise resolves the parties’ litigation.”).

                                                 4
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                  Page:5 of 47



 III. FINDINGS OF FACT

 A. Organization of the Debtor

          The Debtor is a non-denominational congregational church originally formed

 in 1998 under the name Abundant Life Worship Center, Inc. (2020 Dckt. 92, p. 50).4

 According to the Debtor’s filings in this matter, that incorporation was approved not

 only by its board of directors, but by its membership as well. (2020 Dckt. 36, p. 3).

 Due to an administrative oversight, however, that corporation was administratively

 dissolved by the Georgia Secretary of State in 2005. (2020 Dckt. 36, p. 4; 2020 Dckt.

 92, p. 50). In 2011, in connection with the loan transaction discussed below, the

 church was again incorporated, by its bishop, Carroll A. Norwood, under the name

 Abundant Life Worship Center of Hinesville, GA, Inc. (2020 Dckt. 36, p. 4; 2020

 Dckt. 92, pp. 50-51, 62, 64). As addressed below, the Debtor now claims that this

 2011 reincorporation was accomplished without the knowledge or approval of the

 church membership. (2020 Dckt. 35, p. 4).

 B. The Loan Transaction and the Debtor’s Default

          In 2011, the Debtor obtained a loan from United Community Bank to finance

 the purchase of the Property. (2020 Dckt. 92, pp. 70-71). The principal amount of

 the original loan was $280,000.00. (2020 Dckt. 94-1; 2020 Dckt. 92, pp. 70-71).

 Thereafter, the Debtor financed the construction of a church building on the site, and


 4
     The transcript of the November 30, 2020 hearing appears at this docket entry.
                                                   5
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                  Page:6 of 47



 the amount of the loan increased to $1,650,167.00 by 2015. (2020 Dckt. 94-5). Both

 the land and the church building served as collateral for the loan. Subsequently, the

 loan was divided into two promissory notes, which were then assigned to JTS

 Capital, LLC and were later purchased by JBB.5 In 2018, JBB declared the Debtor

 in default under the loan transaction, and a foreclosure sale was scheduled for

 January 2, 2019.6

 C. The 2019 Bankruptcy Case7

           To prevent the foreclosure sale, the Debtor filed a skeletal petition

 commencing Chapter 11 case no. 19-40004-EJC at 9:54 a.m. on January 2, 2019.

 (2019 Dckt. 1).8 Neither the original petition nor an amended petition filed later that

 same day indicated that the Debtor was a small business as defined in 11 U.S.C. §

 101(51D). (2019 Dckt. 1, p. 2; 2019 Dckt. 5, p. 2). On January 16, 2019, the Debtor


 5
  As the Debtor describes it, “[b]etween 2011 and 2016, the [United Community Bank] loan was
 extended, renewed, and refinanced, and ultimately split into two (2) loans.” (2020 Dckt. 35, p.
 1). According to JBB, “in June 2016, [United Community Bank] split the loan into Promissory
 Note A and Promissory Note B, thereby reducing the monthly payments required to be made by
 Debtor[.]” (2020 Dckt. 94, p. 2).
 6
   At the November 30, 2020 hearing, JBB’s managing member, Roger King, testified that it had
 been “approximately 33 months” since JBB last received a payment from the Debtor. (2020
 Dckt. 92, pp. 121-22). This estimate seemingly did not include the $7,500.00 per month in
 adequate protection the Debtor was required to pay under an interim order entered in the 2019
 bankruptcy case on September 17, 2019. (2020 Dckt. 168).
 7
  The Court will recount in some detail the proceedings in the 2019 bankruptcy case because they
 bear on the Debtor’s evidentiary burden under 11 U.S.C. § 362(n)(2)(B), as discussed below.
 8
     Docket entries from the 2019 case shall be indicated using this designation.

                                                   6
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                Page:7 of 47



 moved to employ attorney J. William Boone of James-Bates-Brannan-Groover-LLP,

 which the Court granted. (2019 Dckt. 15, 26, 30, 33, 53). An amended petition filed

 on February 27, 2019, indicated that the Debtor was a small business under §

 101(51D). (2019 Dckt. 56, p. 2). Its debts were within the small business debt limit

 of § 101(51D), 9 and no party in interest objected to that small business designation.10

          On May 7, 2019, JBB, as Trustee of the Abundant Life Worship Center Trust

 09082017 (the “Trust”), filed its proof of claim in the amount of $2,156,150.58

 secured by the Property. (2019 Claim No. 7). One month later, the Debtor appeared

 to acknowledge its inability to pay the debt to JBB under the terms of the notes. On

 June 7, 2019, JBB filed its Unopposed (by Debtor) Motion for Relief from the

 Automatic Stay (the “Consent Motion for Stay Relief”) (2019 Dckt. 109). According

 to that motion, the Debtor and JBB agreed to a settlement whereby the stay would

 be lifted so that JBB could conduct a foreclosure sale. JBB agreed to waive any

 deficiency claim against the Debtor or its guarantors. Further, if JBB submitted the

 highest bid at foreclosure, it would then lease the Property to the Debtor for an initial

 term of 24 months at a rate of $7,500.00 per month. If JBB did not sell the Property

 during that 24-month term, then the Debtor could extend the lease for an additional


 9
  Pursuant to 11 U.S.C. § 104, the § 101(51D) debt limit was adjusted from $2,566,050.00 to
 $2,725,625 effective April 1, 2019. Revisions of Certain Dollar Amounts in the Bankruptcy Code
 Prescribed Under Section 104(a) of the Code, 84 F.R. 3488 (Feb. 12, 2019). The Debtor was
 within this debt limit. See 2019 Dckt. 59.
 10
      See Federal Rule of Bankruptcy Procedure 1020(b).
                                                 7
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04         Page:8 of 47



 18 months under the same terms. The Debtor would hold a right of first refusal

 should JBB receive an offer to purchase the Property, but the lease would terminate

 upon any sale to a third party. (2019 Dckt. 109, pp. 7-8). Consistent with the Consent

 Motion for Stay Relief, the Debtor filed on June 14, 2019, a Motion for Approval of

 Compromise and Settlement by and among Abundant Life Worship Center of

 Hinesville, GA, Inc. and JBB Holdings, LLC (the “Motion to Compromise”) setting

 forth the terms of this agreement. (2019 Dckt. 115, pp. 6-8). A hearing on the Motion

 to Compromise was scheduled for July 29, 2019. (2019 Dckt. 118).

       Before the hearing could take place, however, the Debtor withdrew the

 Motion to Compromise (the “Withdrawal”) on July 12, 2019, stating only that

 “Debtor … subsequent to a change of composition of members of its Board of

 Directors, has made a decision to withdraw . . . without prejudice” the Motion to

 Compromise and the consent order submitted in connection with JBB’s Consent

 Motion for Stay Relief. (2019 Dckt. 125, p. 1). On July 17, 2019, Mr. Boone moved

 to withdraw from representing the Debtor in the case. (2019 Dckt. 126). In its Motion

 to Enforce Compromise and Settlement of Claims with Debtor (the “Motion to

 Enforce Compromise”) filed on July 22, 2019, JBB argued that the Debtor was

 bound by its Board’s prior decision to enter into the settlement. (2019 Dckt. 131).

 JBB further contended that even if the settlement was not enforced, JBB should




                                           8
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                   Page:9 of 47



 nevertheless be granted stay relief to commence foreclosure proceedings. (2019

 Dckt. 131, p. 7). 11

           On July 29, 2019, a hearing 12 was held on JBB’s Consent Motion for Stay

 Relief, the Debtor’s Motion to Compromise, the Withdrawal, and Mr. Boone’s

 motion to withdraw from the case.13 At that hearing, J. Michael Hall of Hall &

 Navarro, LLC, appeared on behalf of the Debtor. (2019 Dckt. 150, pp. 3-5). While

 counsel for JBB argued that the Court should enforce the terms of the settlement,

 Mr. Hall asserted that valuation of the Property was critical to the issues before the

 Court and requested a continuance of the Consent Motion for Stay Relief, the Motion

 to Compromise, and the Withdrawal so that the Debtor could obtain an appraisal.



 11
    On that same day, July 22, 2019, JBB filed a Motion to Dismiss for Debtor’s Post-Petition
 Actions (“JBB’s Motion to Dismiss”) alleging that after filing its petition, “the Debtor formed a
 new corporation and then directed its parishioners to make donations to that new entity,” thereby
 diverting funds from the bankruptcy estate. (2019 Dckt. 132, p. 2). The next day, July 23, 2019,
 the U.S. Trustee requested that the case be dismissed or converted to Chapter 7 (the “U.S.
 Trustee’s Motion to Dismiss or Convert”) based on both the Debtor’s “imminent lack of
 [C]hapter 11 counsel” and its alleged “siphoning of charitable donations to a new entity coupled
 with the failure to account for [those] funds.” (Dckt. 134, pp. 2-3). At the October 24, 2019
 hearing, the U.S. Trustee’s counsel, Joel Paschke, represented that he no longer sought dismissal
 or conversion. Mr. Paschke acknowledged that the Debtor, now represented by Mr. Hall, was no
 longer without counsel. (2019 Dckt. 230, p. 15). He further represented that the alternative
 charitable organization, mentioned in JBB’s Motion to Dismiss, received only de minimis
 contributions that ultimately were used for the Debtor’s benefit. (2019 Dckt. 230, pp. 15-16).
 Accordingly, the Court announced that it would continue indefinitely the U.S. Trustee’s Motion
 to Dismiss or Convert (2019 dckt. 230, p. 16), which was accomplished by a subsequent notice.
 (2019 Dckt. 220).
 12
      A transcript of that hearing appears at 2019 Dckt. 150.
 13
   JBB’s Motion to Enforce Compromise, which was filed on July 22, 2019, was not noticed for
 hearing as of July 29, 2019.
                                                    9
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                    Page:10 of 47



  (2019 Dckt. 150, pp. 25-28, 62). The Court continued to September 24, 2019, all

  pending matters other than Mr. Boone’s motion to withdraw from the case. (2019

  Dckt. 138; 2019 Dckt. 150, pp. 68, 79;). After Mr. Boone’s motion was granted

  orally and memorialized in a subsequent order (2019 dckt. 141), he filed a fee

  application seeking a total of $148,009.49. (2019 Dckt. 169, 174, 175, 176).

         On August 9, 2019, the Debtor filed its application to employ Mr. Hall, which

  the Court granted. (2019 Dckt. 147, 153). Consistent with Mr. Hall’s representations

  at the July 29, 2019 hearing, the Debtor then filed a Motion to Value Property

  Pursuant to 11 U.S.C. § 506 (the “Motion for Valuation”) requesting that the Court

  schedule an evidentiary hearing to determine the value of the Property for purposes

  of the Debtor’s Chapter 11 plan. (2019 Dckt. 160). That motion was scheduled for

  hearing on September 24, 2019 (2019 dckt. 161), but at the Debtor’s request the

  matter was continued to October 24, 2019, along with the other pending motions.

  (2019 Dckt. 172, 180). 14


  14
     In the midst of these proceedings in the underlying case, on September 17, 2019, the Debtor
  filed an adversary proceeding, No. 19-04026-EJC, against JBB and four other defendants. (2019
  Adv. Dckt. 1, amended at 2019 Adv. Dckt. 23). In the complaint the Debtor alleged, among other
  things, that JBB was not the owner of the loan documents at the time it demanded full payment
  of the loan balance in 2018; that it “wrongfully collected payments, demanded payments[,] and
  represented to the Debtor that it owned the [United Community Bank] Notes”; and that it
  conspired with certain other defendants to “misle[ad] the Debtor into believing that a refinancing
  of the debt was in process[.]” (2019 Adv. Dckt. 1, pp. 3-4). The Debtor requested that the Court
  find, among other things, that JBB’s claim was partially unsecured and that the Debtor was
  entitled to damages against JBB. (2019 Adv. Dckt. 1, pp. 4-5). The Debtor did not sue United
  Community Bank, did not challenge the validity of its $1.6 million debt to United Community
  Bank, and did not challenge United Community Bank’s assignment of the security deed and
  notes to a third party. JBB moved to dismiss the Debtor’s claims against it (2019 adv. dckt. 6,
                                                 10
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                    Page:11 of 47



         On October 15, 2019, the Debtor moved under 11 U.S.C. § 1121(e)(3) to

  extend the time for filing its disclosure statement and plan, which was due to expire

  on October 29, 2019 (the “First Motion to Extend Time”).15 (2019 Dckt. 202). Along

  with the other pending motions, the Debtor’s First Motion to Extend Time was

  likewise scheduled for hearing on October 24, 2019. (2019 Dckt. 206).

         At the October 24, 2019 hearing, 16 the Court heard testimony from seven

  witnesses, six of whom testified as to valuation of the Property, including three

  expert appraisers whose written reports were all admitted into evidence. 17 After the

  close of evidence, the Court took under advisement the Debtor’s Motion for

  Valuation. (2019 Dckt. 230, p. 340). The Court also orally granted the Debtor’s First

  Motion to Extend Time (2019 dckt. 230, pp. 87-90), which decision was



  43), and that motion to dismiss was briefed by the Debtor and JBB. (2019 Adv. Dckt. 56, 57). As
  will be discussed below, the adversary proceeding was dismissed on January 24, 2020. (2019
  Adv. Dckt. 64).
  15
    That motion appears on the docket under the title “Motion to Extend Exclusivity Period for
  Filing a Chapter 11 Plan and Disclosure Statement.” (2019 Dckt. 202). As the Court recited at
  the October 24, 2019 hearing, however, the 180-day exclusivity period had already expired, and
  the Debtor sought only to extend the 300-day deadline for filing a plan and disclosure statement.
  (2019 Dckt. 230, pp. 89-90).
  16
    A transcript of that hearing appears at 2019 Dckt. 230. The exhibit log appears at 2019 Dckt.
  219.
  17
     As to valuation, the Court heard testimony from appraisers Johnnie Ganem, Robert Driggers,
  and Paige Couper, from real estate broker Brandon Boyce, from the Debtor’s CFO Felicia
  Delacoudray, and from JBB’s managing member Roger King. The Court also heard testimony
  from a seventh witness, Nelson Lively, as to the history of the loan transaction. (2019 Dckt. 230,
  pp. 91-169).

                                                 11
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                  Page:12 of 47



  memorialized in an order entered the following day. (2019 Dckt. 216). A continued

  hearing was scheduled for January 23 and 24, 2020, on the Consent Motion for Stay

  Relief, the Motion to Compromise, the Withdrawal, the Motion to Enforce

  Compromise, and JBB’s Motion to Dismiss. (2019 Dckt. 221).

         Mr. Boone’s fee application came on for hearing on November 13, 2019.

  (2019 Dckt. 195). At that hearing, Mr. Boone described his participation in the case,

  and the Court heard testimony from Dedra Norwood and Pastor Norwood in

  opposition to Mr. Boone’s application. At the request of Debtor’s new counsel, the

  Court continued the matter, first to the previously scheduled January 23-24, 2020

  hearing, and then to the same undetermined date as the confirmation hearing. (2019

  Dckt. 225, 240).

         With the January 27, 2020 deadline to file its disclosure statement and plan

  approaching, the Debtor filed a Second Motion to Extend Time to File Plan (the

  “Second Motion to Extend Time”) on January 15, 2020.18 (2019 Dckt. 232). In the

  motion, the Debtor argued that it would not be able to file a plan before the Court

  ruled on the value of the Property or before the adversary proceeding was resolved.

  Therefore, rather than seeking an extension through a date certain, the Debtor

  requested that “the time period for filing the disclosure statement and plan be



  18
   As with the First Motion to Extend Time, this motion incorrectly appears on the docket as a
  motion to extend exclusivity period. (2019 Dckt. 232).
                                                12
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04            Page:13 of 47



  continued until thirty days subsequent to the latest of (a) the entry of a final order on

  valuation; or (b) the entry of a final judgment of the pending adversary

  proceeding[.]” (2019 Dckt. 232, p. 3). The Second Motion to Extend Time was set

  for hearing, on an expedited basis, on January 23-24, 2020. (2019 Dckt. 234).

        At the outset of the continued hearing on January 23, 2020, the Court orally

  announced its findings of fact and conclusions of law on the Debtor’s Motion for

  Valuation. As memorialized in an order entered that same day, the Court found that

  the value of the Property was $1,900,000.00 as of the petition date. (2019 Dckt. 245).

  The Court next heard oral argument from JBB’s counsel in opposition to the

  Debtor’s Second Motion to Extend Time. After a recess, however, the parties

  announced that they had again reached a settlement. Under the terms thereof, the

  Debtor would voluntarily dismiss the bankruptcy case and the adversary proceeding,

  releasing its claims against JBB, its managing member, and the Trust. The Debtor

  would have the right to remain on the Property through June 1, 2020, making

  monthly payments of $7,500.00. The parties recited in some detail other terms of the

  settlement and agreed to finalize the language of the settlement overnight and to

  announce terms the following morning.

        On the morning of January 24, however, counsel announced that the Debtor

  had again backed out of the settlement. Instead, the Debtor consented to immediate

  stay relief as to the Property. The Debtor also announced that it would withdraw its


                                             13
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04         Page:14 of 47



  Second Motion to Extend Time. Consistent with those announcements, later that

  same day the Debtor withdrew its motion (2019 dckt. 249), JBB’s Consent Motion

  for Stay Relief was granted (2019 dckt. 250), and the adversary proceeding was

  dismissed. (Adv. Dckt. 64). The Court also continued indefinitely the Motion to

  Compromise, the Withdrawal, the Motion to Enforce Compromise, and JBB’s

  Motion to Dismiss. (2019 Dckt. 253).

            On January 28, 2020, JBB moved to dismiss the case based on the Debtor’s

  failure to timely file a disclosure statement or plan under § 1121(e). (2019 Dckt.

  256). The following day, January 29, 2020, the U.S. Trustee likewise moved for

  dismissal for the same reason. (2019 Dckt. 258). Mr. Hall filed his final fee

  application seeking a total of $84,643.03 for the period July 26, 2019, through

  February 19, 2020. (2019 Dckt. 273, 274). Following a February 25, 2020 hearing

  on these matters, the Court granted the fee applications of both Mr. Boone and Mr.

  Hall (2019 dckt. 280, 281), and the case was dismissed on March 2, 2020, based on

  the Debtor’s failure to timely file a disclosure statement and plan. (2019 Dckt. 284).

  D. The 2020 State Court Litigation

            After JBB received stay relief on January 24, 2020, in the 2019 bankruptcy

  case, it began advertising for a March 3, 2020 foreclosure sale. As recited in the

  Debtor’s filings in this case, 19 however, on March 2, 2020, the Debtor filed a


  19
       See 2020 Dckt. 35, p. 3.
                                            14
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                Page:15 of 47



  Verified Complaint for Preliminary Injunction and Temporary Restraining Order in

  the Superior Court of Liberty County, Georgia, and a motion seeking the same.

  (2020 Dckt. 77-1, pp. 5-9). In its complaint, the Debtor argued for the first time that

  the defendants “failed to comply with Georgia State Law and the law governing

  congregational churches under U.S. Supreme Court ruling [sic] in securing a lawful

  encumbrance against” the Property. (2020 Dckt. 77-1, p. 6). The Debtor elaborated

  on this argument in its accompanying brief, stating that the church’s members “never

  voted on or approved any of the underlying loans,20 mortgages, forbearance

  agreements, or any sort of encumbrance . . . whatsoever.” (2020 Dckt. 57-1, p. 8).

         On the same day the complaint was filed, March 2, 2020, Judge Robert L.

  Russell, III, issued a temporary restraining order enjoining JBB from proceeding

  with the foreclosure sale scheduled for the following day. (2020 Dckt. 35, p. 3). On

  March 11, 2020, JBB moved to dismiss the Debtor’s complaint. (2020 Dckt. 57-2,

  pp. 1-19). JBB argued, among other things, that Georgia law did not require

  congregational approval to encumber the Property, that the loan transaction could

  not be set aside as an ultra vires act of Bishop Norwood, and that the Debtor ratified

  the loan by using the proceeds to acquire the real property and to build the church

  thereon. (2020 Dckt. 57-2, pp. 14-18).



  20
    As with the adversary proceeding (2019 Adv. Dckt. 1, 23), the Debtor did not name United
  Community Bank as a defendant in the state court action.
                                               15
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04             Page:16 of 47



        The Debtor amended its complaint on August 2, 2020. (2020 Dckt. 77-1, pp.

  10-28). In its amended complaint, the Debtor for the first time claimed that its 2011

  incorporation was also unauthorized, alleging the following:

                  Carroll Norwood (“Norwood”), who is not a party to this
                  case, was the incorporator of [the Debtor] and was a Pastor
                  at [the Debtor] for many years. There was never an
                  authorization of the “incorporation” of [the Debtor] by the
                  congregation therefore the purported incorporation was in
                  effect a sham.

                  ...

                  Mr. Norwood and third party individuals associated with
                  [the Debtor] entered contracts purportedly on behalf of the
                  [the Debtor] without the members[’] knowledge, approval
                  or consent. Several of the contracts involve the Defendants
                  in this matter.

  (2020 Dckt. 77-1, pp. 13-14). Based on these allegations, the Debtor requested “a

  declaration that the church government, its members, did not give authority [b]y

  majority vote to Carroll Norwood or any other affiliated third parties and therefore

  he . . . had no authority to bind the [Debtor] to the agreements with Defendants or

  others” and that “absent authority the [Debtor] was [sic] not entered into any

  contracts with Defendants or others concerning the Subject Property.” (2020 Dckt.

  77-1, p. 14).

        A hearing on JBB’s motion to dismiss was held on August 3, 2020. (2020

  Dckt. 35, p. 3). On September 18, 2020, Judge Russell issued an order granting

  JBB’s motion to dismiss and lifting the injunction on the foreclosure proceedings.
                                              16
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04        Page:17 of 47



  (2020 Dckt. 57-3). Judge Russell found that the Debtor was subject to the Georgia

  Nonprofit Corporation Code and, as such, lacked “standing to challenge actions

  authorized by its own directors or purported directors.” (2020 Dckt. 57-3, p. 6). He

  further found that the Debtor could not set aside Bishop Norwood’s actions as ultra

  vires (2020 dckt. 57-3, pp. 6-7) and that the Debtor ratified the loan transaction.

  (2020 Dckt. 57-3, pp. 7-11).

        On October 7, 2020, JBB began advertising a November 3, 2020 foreclosure

  sale in Liberty County’s paper of record, the Coastal Courier. (2020 Dckt. 35, p. 3;

  2020 Dckt. 92, p. 63). Thereafter, on October 16, 2020, the Debtor filed a notice of

  appeal of Judge Russell’s order in the Supreme Court of Georgia. (2020 Dckt. 35, p.

  3). On October 29, 2020, the Debtor filed an emergency motion requesting that

  Judge Russell stay dismissal of the injunction pending resolution of the appeal.

  (2020 Dckt. 60-1). JBB filed a response in opposition on November 2, 2020. (2020

  Dckt. 57-4). On that same day, Judge Russell denied the Debtor’s emergency

  motion, finding that the Debtor was “not likely to prevail on appeal” and that “any

  further delay would be a substantial burden on [JBB’s] interest.” (2020 Dckt. 57-5,

  pp. 1-2).

  E. The 2020 Bankruptcy Case

        In its third attempt to stave off foreclosure, the Debtor, now represented by

  Tacita A. Mikel Scott, filed a skeletal petition commencing its second Chapter 11


                                          17
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:18 of 47



  case at 7:59 p.m. on November 2, 2020. (2020 Dckt. 1). As in the 2019 case, the

  petition indicated that the Debtor is a small business debtor under § 101(51D). (2020

  Dckt. 1, p. 2). Notably, the Debtor did not check the box to proceed under Subchapter

  V of Chapter 11. (2020 Dckt. 1, p. 2). Notwithstanding the Debtor’s second

  bankruptcy petition, JBB proceeded with the scheduled foreclosure sale on

  November 3, 2020, submitted the high bid, and obtained a signed deed conveying

  the Property to JBB. (2020 Dckt. 92, pp. 123-24). Due to uncertainty over the

  applicability of the automatic stay, however, JBB did not record its deed. (2020

  Dckt. 92, p. 124).

        On November 5, 2020, JBB filed the instant Motion to Confirm No Stay is in

  Effect. (2020 Dckt. 7). In its motion, JBB argued that the automatic stay did not arise

  upon the filing of the 2020 case pursuant to § 362(n)(1)(B). As will be discussed in

  detail below, this provision of the Code states that the automatic stay does not apply

  in a case in which the debtor “was a debtor in a small business case that was

  dismissed for any reason by an order that became final in the 2-year period ending

  on the date of the order for relief entered with respect to the petition.” 11 U.S.C. §

  362(n)(1)(B). JBB contends that these requirements are satisfied because the Debtor

  had a previous small business case (i.e. the 2019 case) dismissed within the two

  years prior to the filing of the 2020 case.




                                            18
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04            Page:19 of 47



        On November 19, 2020, the Debtor filed a brief in opposition to JBB’s Motion

  to Confirm No Stay is in Effect (2020 dckt. 35) and relied squarely on the exception

  to § 362(n)(1) set forth in § 362(n)(2)(B). Specifically, the Debtor argued that “(i)

  the filing of the petition result[ed] from circumstances beyond its control not

  foreseeable at the time the case then pending was filed; and (ii) it is more likely than

  not that the court will confirm a feasible, non-liquidating plan, within a reasonable

  period of time.” (2020 Dckt. 35, p. 4). The facts upon which the Debtor relies to

  show that the filing of the instant case resulted from unforeseeable circumstances

  beyond its control are threefold, namely that the church’s members did not authorize

  its 2011 incorporation, the loan transaction, or the 2019 bankruptcy filing. As the

  Debtor put it:

               The reality is that although the Debtor in the instant
               Bankruptcy has the same name as the debtor that filed the
               prior Bankruptcy in January 2019, which was dismissed in
               February 2020, it is really not the same debtor. Indeed, the
               prior Bankruptcy was not filed with the authorization of
               the Abundant Life members, and thus, was not filed by
               Abundant Life. The church is the members and no action
               is legitimate without the members’ authorization.

               Indeed, it was not until after the prior Bankruptcy was
               dismissed that it was even discovered that Abundant Life
               was incorporated without the knowledge of the members.
               All of the information relative to how Abundant Life was
               incorporated, and how the organization had become
               indebted, and how the membership was completely
               unaware of all of this information did not completely come
               to light until after the previous Bankruptcy. Thus, these are
               all unforeseeable circumstances that were beyond
                                            19
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04             Page:20 of 47



               Abundant Life’s control at the time the prior case was
               filed.

  (2020 Dckt. 35, p. 4). The Court scheduled a hearing on JBB’s Motion to Confirm

  No Stay is in Effect for November 30, 2020. (2020 Dckt. 32). In support of its

  motion, JBB filed several pleadings from the 2020 state court litigation as exhibits.

  (2020 Dckt. 57, 77). The Debtor likewise submitted filings from the state court

  litigation. (2020 Dckt. 60).

        On November 29, 2020, the eve of the scheduled hearing on JBB’s Motion to

  Confirm No Stay is in Effect, the Debtor amended its petition to make two changes.

  (2020 Dckt. 58). First, the amended petition identified the Debtor by two names:

  “Abundant Life Worship Center of Hinesville, GA, Inc./Abundant Life Worship

  Center (Unincorporated).” (2020 Dckt. 58, p. 1). Second, the amended petition

  indicated that the Debtor satisfied the requirements of 11 U.S.C. § 1182(1) and

  elected to proceed under Subchapter V of Chapter 11. (2020 Dckt. 58, p. 2). On the

  morning of November 30, 2020, prior to the hearing on JBB’s Motion to Confirm

  No Stay is in Effect, the Debtor filed a supplemental brief (2020 dckt. 59) arguing

  the following:

               In addition to the reasons set forth in its initial Opposition
               Brief, filed on November 19, 2020, Abundant Life is
               entitled to the automatic stay protection offered under 11
               U.S.C. § 362 because it is not a debtor under the small
               business case exception contemplated under 11 U.S.C. §
               362(n)(1)(B). On November 29, 2020, Abundant Life
               amended its Bankruptcy Petition and elected to proceed
                                            20
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                 Page:21 of 47



                   under Subchapter V of Chapter 11. In doing so, it ceased
                   being a debtor in a “small business case,” as that term is
                   applied relative to exceptions to the automatic stay. See
                   Small Business Reorganization Act of 2019, Pub. L. No.
                   11654, 133 Stat. 1079, 1085 (amending 11 U.S.C. §
                   101(51C) to provide that a “small business case” is defined
                   as one where the debtor “has not elected that [S]ubchapter
                   V of chapter 11 of this title shall apply.”) As such, there is
                   no basis to except the automatic stay from applying to
                   JBB.

  (2020 Dckt. 59, p. 1). It is clear that the purpose of the Debtor’s Subchapter V

  election was to bolster its defense to JBB’s Motion to Confirm No Stay is in Effect.

            At the November 30, 2020 hearing on JBB’s Motion to Confirm No Stay is in

  Effect, counsel for JBB argued that under § 362(n)(1)(B), the automatic stay never

  arose in the 2020 case. (2020 Dckt. 92, pp. 8-16, 125-31, 138-41). Debtor’s counsel

  argued that the Subchapter V election rendered § 362(n)(1)(B) inapplicable and, in

  the alternative, that the exception of § 362(n)(2)(B) applied. (2020 Dckt. 92, pp. 16-

  22, 132-38).21 Counsel for the U.S. Trustee argued that the Debtor’s Subchapter V

  election had no effect on the applicability of § 362(n)(1)(B). (2020 Dckt. 92, pp. 24-

  26). The Court then heard testimony from Bishop Norwood in support of the

  Debtor’s evidentiary burden under § 362(n)(2)(B) (2020 dckt. 92, pp. 48-115) and

  rebuttal testimony from JBB’s managing member, Roger King. (2020 Dckt. 92, pp.

  118-24). The parties agreed that the Court could consider the filings in the state court



  21
       As noted, a transcript of that hearing appears at 2020 Dckt. 92.
                                                    21
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04         Page:22 of 47



  litigation and in both bankruptcy cases. (2020 Dckt. 92, pp. 29-32, 39-41, 46-47).

  Although the Debtor presented no documentary evidence at the hearing, the Court

  left open the record for the filing of supplemental evidence. (2020 Dckt. 92, pp. 116-

  17). At the conclusion of the hearing, the Court took the matter under advisement

  and set deadlines of December 5, 2020, for supplemental evidence and of December

  9, 2020, for briefs. (2020 Dckt. 92, pp. 116-17, 145-46, 153-54).

        Regarding the Debtor’s amended petition, the Court stated at the hearing that

  interested parties would be given an opportunity to object to the Debtor’s Subchapter

  V election (2020 dckt. 92, pp. 6-7, 149, 152), and that hearing was scheduled for

  December 10, 2020. (2020 Dckt. 63). The Court also stated that a show cause hearing

  would be scheduled as to the Debtor’s use of two names in the amended petition,

  which seemingly indicated improper joint debtors. (2020 Dckt. 92, pp. 143-45, 149-

  50; 2020 Dckt. 62). That show cause hearing was canceled after the Debtor again

  amended its petition on December 2, 2020, and reverted to its original name. (2020

  Dckt. 78, 90). The Debtor continued its election to proceed under Subchapter V.

  (2020 Dckt. 78).

        On December 8, 2020, JBB objected to the Debtor’s election to proceed under

  Subchapter V. (2020 Dckt. 94). According to JBB, the Court should not permit the

  election because it was made in bad faith and would unduly prejudice JBB. (2020

  Dckt. 94, pp. 7-10). At the December 10, 2020 hearing, the court heard argument


                                           22
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                Page:23 of 47



  from counsel as to the propriety of the Debtor’s Subchapter V election. The

  Subchapter V Trustee observed that in his view, the election should not result in the

  retroactive application of the automatic stay. 22 At the conclusion of the hearing, the

  Court took under advisement JBB’s objection to the Subchapter V election. As set

  forth in a separate order, the Court finds that the election was not made in bad faith

  and did not unduly prejudice JBB, and thus the Debtor will be allowed to proceed

  under Subchapter V. Nevertheless, the Court will grant JBB’s Motion to Confirm

  No Stay is in Effect for the reasons set forth below.



  IV. CONCLUSIONS OF LAW

  A. Section 362(n)(1) Applies to the 2020 Case

         Among the many changes to the Bankruptcy Code enacted by Congress under

  the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

  (“BAPCPA”) was the addition of § 362(n). Ordinarily, the filing of a bankruptcy

  petition operates as an automatic stay of certain collection activities against a debtor

  or against property of the bankruptcy estate. 11 U.S.C. § 362(a). Section 362(n)(1),

  however, enumerates some circumstances in which the stay does not arise:

                (n)(1) Except as provided in paragraph (2), subsection (a)
                does not apply in a case in which the debtor—


  22
    On November 30, 2020, the U.S. Trustee appointed James C. Overstreet, Jr., as Subchapter V
  Trustee pursuant to § 1183(a). (2020 Dckt. 61).
                                               23
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04             Page:24 of 47



                      (A) is a debtor in a small business case pending at
                      the time the petition is filed;

                      (B) was a debtor in a small business case that was
                      dismissed for any reason by an order that became
                      final in the 2-year period ending on the date of the
                      order for relief entered with respect to the petition;

                      (C) was a debtor in a small business case in which a
                      plan was confirmed in the 2-year period ending on
                      the date of the order for relief entered with respect
                      to the petition; or

                      (D) is an entity that has acquired substantially all of
                      the assets or business of a small business debtor
                      described in subparagraph (A), (B), or (C), unless
                      such entity establishes by a preponderance of the
                      evidence that such entity acquired substantially all
                      of the assets or business of such small business
                      debtor in good faith and not for the purpose of
                      evading this paragraph.

  11 U.S.C. § 362(n)(1). At issue in this case is § 362(n)(1)(B), which states that no

  stay comes into effect if the debtor “was a debtor in a small business case that was

  dismissed for any reason by an order that became final in the 2-year period ending

  on the date of the order for relief entered with respect to the petition[.]” 11 U.S.C. §

  362(n)(1)(B). In its Motion to Confirm No Stay is in Effect, JBB contends that the

  automatic stay did not arise in the instant case by virtue of the dismissal of the 2019

  case. The Court agrees.

        Under § 362(n)(1)(B), the automatic stay does not come into effect if three

  elements are satisfied: (1) the debtor was a debtor in small business case; (2) that


                                            24
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                 Page:25 of 47



  case was dismissed; and (3) the order dismissing that case became final in the two-

  year period ending on the date of the order for relief. Here, the first element is

  satisfied, as there is no dispute that the Debtor’s 2019 case was a small business

  case.23 Counsel for the U.S. Trustee conducted a § 341 meeting on February 6, 2019,

  and subsequently filed his meeting notes reciting that “[t]his case involves a small

  business debtor.” (2019 Dckt. 38, 39). On February 26, 2019, the Debtor filed its

  first Monthly Operating Report for Small Business Under Chapter 11 using Official

  Form 425C. (2019 Dckt. 52). 24 In its amended petition filed on February 27, 2019,

  the Debtor indicated that it was a small business debtor under 11 U.S.C. § 101(51D);

  by definition the case was a small business case under § 101(51C) as that Code

  section then read.25 (2019 Dckt. 56, p. 2). Pursuant to Rule 1020(a) of the Federal

  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), “the status of the case as

  a small business case shall be in accordance with the debtor’s statement under this

  subdivision, unless and until the court enters an order finding that the debtor’s

  statement is incorrect.” Fed. R. Bankr. P. 1020(a). No party in interest objected to


  23
    A church or other non-profit entity can be a small business debtor. See In re Ellingsworth
  Residential Cmty. Ass’n, 619 B.R. 519, 521-522 (Bankr. M.D. Fla. 2020). See also In re Charles
  Street African Methodist Episcopal Church of Boston, 478 B.R. 73 (Bankr. D. Mass. 2012).
  24
    Subsequent small business monthly operating reports appear at 2019 Dckt. 81, 104, 105, 123,
  158, 159, 185, 201, 226, 238, and 239.
  25
    As will be discussed below, the definition of “small business case” was amended by the Small
  Business Reorganization Act of 2019.

                                                25
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                    Page:26 of 47



  the Debtor’s statement under Bankruptcy Rule 1020(b), and the Court never entered

  an order finding the Debtor’s statement incorrect. Therefore, the 2019 case was a

  small business case, satisfying the first element under § 362(n)(1)(B).26

         The second and third elements of § 362(n)(1)(B) are also satisfied. The 2019

  case was dismissed based on the Debtor’s failure to file its disclosure statement or

  plan. (2019 Dckt. 284). The order dismissing the case was entered on March 2, 2020,

  which was within the two-year period preceding the filing of the instant case on

  November 2, 2020.27 (2020 Dckt. 1). Accordingly, all three elements are satisfied,

  and therefore by operation of § 362(n)(1)(B), the automatic stay never came into

  effect in the 2020 case unless the exception of § 362(n)(2)(B) applies, as the Debtor

  urged in its initial brief in opposition.

  B. The Exception of Section 362(n)(2)(B) Does Not Apply

         Section 362(n)(2)(B) provides an exception to § 362(n)(1)(B) whereby a

  debtor has the burden of establishing that the automatic stay did come into effect

  upon the filing of the petition in the latter case. Specifically, that exception provides:

                 (2) Paragraph (1) does not apply—


  26
    At the November 30, 2020 hearing, Debtor’s counsel acknowledged that the 2019 case was a
  small business case. (2020 Dckt. 92, pp. 27-28).
  27
    The term “order for relief” in § 362(n)(1)(B) refers in a voluntary case to the petition
  commencing said case. As set forth in § 301, “[a] voluntary case under a chapter of this title is
  commenced by the filing with the bankruptcy court of a petition under such chapter by an entity
  that may be a debtor under such chapter,” and “[t]he commencement of a voluntary case under a
  chapter of this title constitutes an order for relief under such chapter.” 11 U.S.C. § 301.
                                                 26
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04               Page:27 of 47



                     ...

                     (B) to the filing of a petition if—

                            (i) the debtor proves by a preponderance of
                            the evidence that the filing of the petition
                            resulted from circumstances beyond the
                            control of the debtor not foreseeable at the
                            time the case then pending was filed; and

                            (ii) it is more likely than not that the court will
                            confirm a feasible plan, but not a liquidating
                            plan, within a reasonable period of time.

  11 U.S.C. § 362(n)(2)(B). The Debtor contends that the filing of the petition in the

  2020 case resulted from unforeseeable circumstances beyond its control and that it

  is more likely than not that a feasible non-liquidating plan will be confirmed within

  a reasonable time. Accordingly, the Debtor avers, the automatic stay did arise in the

  2020 case.

        Relying on the case of Palmer v. Bank of the West, 438 B.R. 167 (E.D. Wis.

  2010), however, JBB contends that the § 362(n)(2)(B) exception applies only when

  there are two cases pending at the same time. In Palmer, the debtor filed her first

  small business case on April 9, 2009. The case was dismissed on April 1, 2010. And

  on April 9, 2010, the debtor filed her second small business case. Id. at 168. Before

  the bankruptcy court, the debtor moved to extend the automatic stay. The bankruptcy

  court denied that motion because, under § 362(n)(1)(B), the automatic stay did not




                                            27
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                       Page:28 of 47



  arise in the second case. 28 Id. On appeal, the district court affirmed the bankruptcy

  court’s decision. As the district court stated, “the plain language” of §

  362(n)(2)(B)(i) did not support the debtor’s interpretation, which was identical to

  the Debtor’s interpretation in this case. Id. at 169. Instead, the district court found

  that the phrase “the case then pending” in § 362(n)(2)(B)(i) refers to “a separate case

  that is pending at the time the second petition is filed,” as contemplated by §

  362(n)(1)(A). Id. (emphasis in original). Although the district court acknowledged

  that “Congress could have been more precise in its drafting,” it found that “the

  foregoing construction conforms with the plain language of the statute.”29 Id.

         The Court agrees with Palmer and finds that the meaning of the statute is plain

  and unambiguous. Any interpretation of the Bankruptcy Code must begin with the

  language of the statute itself. Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct.

  1752, 1759 (2018). “If the ‘language at issue has a plain and unambiguous meaning

  with regard to the particular dispute in the case,’ and ‘the statutory scheme is

  coherent and consistent,’ the inquiry is over.” In re BFW Liquidation, LLC, 899 F.3d

  1178, 1188 (11th Cir. 2018) (quoting Bankston v. Then, 615 F.3d 1364, 1367 (11th



  28
    See In re Julie Marie Palmer, case no. 10-25464-mdm (Bankr. E.D. Wis.), dckt. 7; dckt. 16;
  dckt. 22; and dckt. 70, pp. 52-53.
  29
    For further analysis of Palmer, see David I. Cisar and Shay A. Agsten, No Second Chances:
  Serial Filing Effectively Prohibited in Small Business Chapter 11s, American Bankruptcy
  Institute Journal, February 2011, at 73-74 (concluding that “[t]he practical effect of § 362(n) is to
  prevent voluntary serial small business debtor filings[.]”).
                                                   28
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04           Page:29 of 47



  Cir. 2010)). “In determining whether a statute is plain or ambiguous, [courts]

  consider ‘the language itself, the specific context in which that language is used, and

  the broader context of the statute as a whole.” Id. (quoting Bankston, 615 F.3d at

  1367). “Statutory language is ambiguous if it is susceptible to more than one

  reasonable interpretation.” Id. (citing Med. Transp. Mgmt. Corp. v. Comm’r of I.R.S.,

  506 F.3d 1364, 1368 (11th Cir. 2007)).

        Here, § 362(n)(2)(B) provides that § 362(n)(1) does not apply “to the filing of

  a petition if . . . the debtor proves by a preponderance of the evidence that the filing

  of the petition resulted from circumstances beyond the control of the debtor not

  foreseeable at the time the case then pending was filed[.]” 11 U.S.C. §

  362(n)(2)(B)(i) (emphasis added). The phrase “the case then pending” refers not, as

  the Debtor contends, to a previous small business case dismissed in the prior two

  years as set forth in § 362(n)(1)(B). Plainly, a previous case that has been dismissed

  is not a “case then pending.” Rather, the phrase at issue must refer to “a small

  business case pending at the time the petition is filed” as stated in § 362(n)(1)(A). In

  other words, it means a separate case pending at the same time, as the court held in

  Palmer.

        Against this interpretation, the Debtor cites the case of In re MCC Humble

  Auto Paint, Inc., No. 12-33907-H3-11, 2012 WL 5471984 (Bankr. S.D. Tex. Nov.

  9, 2012). There, the debtor had a small business case dismissed on May 3, 2012. The


                                            29
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04           Page:30 of 47



  debtor then filed a second case on May 29, 2012. The bankruptcy court found that §

  362(n)(1)(B) applied and that the Debtor failed to satisfy its burden of proof under

  § 362(n)(2)(B). Id. at *2. According to the Debtor, the court in MCC Humble must

  have interpreted the phrase “the case then pending” in § 362(n)(2)(B) as referring to

  the debtor’s prior case, contrary to Palmer. (2020 Dckt. 35, p. 5). But there is nothing

  in MCC Humble that is necessarily inconsistent with Palmer. The court in MCC

  Humble simply assumed that § 362(n)(2)(B) applied and ruled, a fortiori, that the

  Debtor failed to satisfy its burden. Thus, it was unnecessary for the court in MCC

  Humble to decide whether § 362(n)(2)(B) actually applied. But even if MCC Humble

  does constitute contrary authority, it lacks the detailed statutory analysis of Palmer

  and therefore is not persuasive authority.

         The Debtor also argues that the statutory interpretation in Palmer “perhaps

  defeats the purpose of the [§ 362(n)(2)(B)] exception inasmuch as there would rarely

  be a need to file a voluntary Bankruptcy proceeding, if ever, while a voluntary

  Bankruptcy proceeding is pending.” (2020 Dckt. 35, pp. 4-5). In other words, if §

  362(n)(2)(B) only applies to two cases pending at the same time, “then perhaps there

  would be no occasions where the exception contemplated by § 362(n)(2)(B) would

  be triggered, thereby rendering that portion of the statute meaningless.” (2020 Dckt.

  35, p. 5).




                                            30
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:31 of 47



        But the statutory context of § 362(n)(2)(B) demonstrates that the exception is

  not meaningless. Section 362(n)(1) limits the automatic stay in serial filings by small

  business debtors. It does so in four different ways, each reflecting different means

  by which serial filings can be accomplished. First, under § 362(n)(1)(A), the

  automatic stay does not come into effect if the debtor is already in a pending small

  business case. Second, § 362(n)(1)(B) provides that no stay comes into effect if the

  debtor had a prior small business case dismissed within the previous two years.

  Third, § 362(n)(1)(C) provides that no stay comes into effect if the debtor had a

  confirmed plan in a small business case within the previous two years. And fourth,

  under § 362(n)(1)(D), an entity that acquires all or substantially all the assets or

  business of a small business debtor under § 362(n)(1)(A), (B), or (C) likewise does

  not receive the benefit of the automatic stay unless it can show by a preponderance

  of the evidence that it did so “in good faith and not for the purpose of evading this

  paragraph.” 11 U.S.C. § 362(n)(1)(D).

        This statutory scheme makes it clear that Congress sought to eliminate the

  protection of the stay in all these scenarios. And the exception of § 362(n)(2)(B)

  applies specifically to the scenario described in § 362(n)(1)(A) where a debtor has

  two cases pending at the same time. This exception allows the debtor to put on

  evidence showing that, notwithstanding the pendency of the first case, the stay

  should nevertheless arise in the second case. There is nothing meaningless about


                                            31
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                     Page:32 of 47



  such a provision. Accordingly, the Court adopts the reasoning of Palmer and finds

  that § 362(n)(2)(B) does not apply because the Debtor did not have two cases

  pending at the same time. The automatic stay, therefore, never came into effect.30

  C. The Debtor Has Not Shown Unforeseeable Circumstances Beyond its Control

         Even if the Debtor is correct in asserting that § 362(n)(2)(B) applies, the

  automatic stay only arose at the time of filing if the Debtor “proves by a

  preponderance of the evidence that the filing of the petition [in the 2020 case]

  resulted from circumstances beyond the control of the debtor not foreseeable at the

  time the case then pending [i.e. the 2019 case per the Debtor’s interpretation] was

  filed; and . . . it is more likely than not that the court will confirm a feasible plan, but

  not a liquidating plan, within a reasonable period of time.” 11 U.S.C. § 362(n)(2)(B).

  The Debtor has failed to satisfy this burden.

         First, the instant case did not result from circumstances beyond the Debtor’s

  control that were unforeseeable at the time the 2019 case was filed. The Debtor’s

  sole argument as to this required element is that its church members did not approve


  30
     Because the meaning of the statute is plain, the Court need not consider any legislative history
  to determine congressional intent. Some commentators have pointed out that § 362(n) had its
  origins in a 1997 report prepared by the National Bankruptcy Review Commission. See Thomas
  E. Carlson and Jennifer Frasier Hayes, The Small Business Provisions of the 2005 Bankruptcy
  Amendments, 79 Am. Bankr. L.J. 645 (2005). See also Nat’l Bankr. Rev. Comm’n, Bankruptcy:
  The Next Twenty Years, 610-12 (1997) (available online at
  https://govinfo.library.unt.edu/nbrc/reportcont.html). The Court observes that the statutory text
  of § 362(n)(2)(B)(i) is different from the corresponding language in the report. In any event, the
  Court will not allow a report published in 1997 to contradict the plain meaning of a statute
  passed by Congress and signed by the President in 2005.
                                                  32
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04         Page:33 of 47



  certain actions taken by the Debtor corporation. According to the Debtor, it is a

  congregational church, and thus “no action is legitimate without the members’

  authorization.” (2020 Dckt. 35, p. 4). Georgia law indeed distinguishes between

  congregational churches, which “owe[] no fealty or obligation to any higher

  authority” and in which “a majority of [the] members control [the] decisions and

  local church property,” and hierarchical churches that are “organized as a body with

  other churches having similar faith and doctrine with a common ruling convocation

  or ecclesiastical head.” Crumbley v. Solomon, 243 Ga. 343, 344 (1979). Citing this

  authority, the Debtor alleges that its members never approved its incorporation in

  2011, the loan transaction, or the filing of the 2019 bankruptcy. These facts, which

  supposedly were not discovered until after the 2019 bankruptcy was dismissed, are

  claimed by the Debtor to constitute unforeseeable circumstances beyond its control.

  (2020 Dckt. 35, p. 4). But this argument has no merit.

        As to the Debtor’s reincorporation in 2011, Bishop Norwood testified that the

  church’s members did not know about or approve of that action. (2020 Dckt. 92, pp.

  51, 62-64). But the church members’ approval has no bearing on the existence of the

  corporation. The Debtor is subject to the Georgia Nonprofit Corporation Code,

  which is “fully applicable to all nonprofit corporations organized for religious . . .

  purposes, including incorporated churches[.]” O.C.G.A. § 14-5-40. “The broad

  application of the nonprofit corporation codes to religious corporations demonstrates


                                           33
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04        Page:34 of 47



  the General Assembly’s clear intent to apply corporate law to all religious

  corporations in the state.” Rectors, Wardens and Vestrymen of Christ Church in

  Savannah v. Bishop of the Episcopal Diocese of Georgia, Inc., 305 Ga. App. 87, 91

  (2010). And under the Georgia Nonprofit Corporation Code, “[t]he Secretary of

  State’s filing of the articles of incorporation is conclusive proof that the

  incorporators satisfied all conditions precedent to incorporation except in a

  proceeding by the state to cancel or revoke the incorporation or administratively

  dissolve the corporation.” O.C.G.A. § 14-3-203(b). Thus, the Debtor’s corporate

  form came into existence regardless of whether Bishop Norwood received approval

  from the congregation, and the alleged discovery of the 2011 incorporation does not

  constitute an unforeseeable circumstance beyond the Debtor’s control.

        Likewise, the Debtor argues that the loan transaction was undertaken without

  the approval of the membership. In its filings in this bankruptcy case, the Debtor

  states that “all of the information relative to . . . how the organization had become

  indebted . . . did not completely come to light until after the previous bankruptcy,”

  (2020 dckt. 35, p. 4), and Bishop Norwood testified to the same. (2020 Dckt. 92, pp.

  64-65). The Debtor presented this same argument to Judge Russell in the state court

  case, reciting in its brief that “ALWC’s members have never voted on or approved

  any of the underlying loans, mortgages, forbearance agreements, or any sort of

  encumbrance of the [Property] whatsoever.” (2020 Dckt. 57-1, p. 8). Based on this


                                           34
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                    Page:35 of 47



  allegation, the Debtor argued that “[t]o the extent that certain individuals were

  convinced to take certain actions in furtherance of such encumbrances, they were

  not authorized by ALWC’s membership and are therefore, as a matter of law, null

  and void.” 31 (2020 Dckt. 57-1, p. 8).

           In support of this argument before Judge Russell, the Debtor cited numerous

  cases, both from the Supreme Court of the United States and from the courts of the

  State of Georgia, standing for the proposition that in a congregational church,

  decisions must be made by the members.32 See, e.g., Little v. First Baptist Church,

  Crestwood, 475 U.S. 1148 (1986); Jones v. Wolf, 443 U.S. 595 (1979); Watson v.

  Jones, 80 U.S. 679 (1871); Reddick v. Jones, 251 Ga. 195 (1983); Bagley v. Carter,

  235 Ga. 624 (1975); Everett v. Jennings, 137 Ga. 253 (1911); Howard v. Johnson,

  264 Ga. App. 660 (2003); Kim v. Lim, 254 Ga. App. 627 (2002); Kidist Marian

  Ethiopian Orthodox Tawahedo Church, Inc. v. Kidist Mariam Ethiopian Orthodox

  Tawahedo Church, Inc., 219 Ga. App. 470 (1995). But these cases involve internal

  disputes between different factions within the same church. For example, in Reddick

  v. Jones, a congregational church’s board of directors voted to fire the pastor. 251



  31
     It is not clear exactly what actions the Debtor sought to nullify as unauthorized. The exhibits
  filed in the 2019 adversary proceeding reflect that the loan from United Community Bank was
  modified multiple times before it was sold. See 2019 Adv. Dckt. 1, 23. Notably, the Debtor did
  not name United Community Bank as a defendant in either the 2019 adversary proceeding or the
  2020 state court litigation.
  32
       See 2020 Dckt. 57-1, 2020 Dckt. 60.
                                                 35
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                     Page:36 of 47



  Ga. at 195. The pastor and certain members loyal to him filed suit against ten

  dissidents. Id. The trial court found that the board lacked authority to fire the pastor.

  Id. at 196. On appeal, the Supreme Court of Georgia explained that in disputes over

  property rights, “Georgia has adopted a presumptive rule of majority representation

  which can be overcome by the application of neutral principles of law such as state

  statutes, corporate charters, relevant deeds, and the organizational constitutions of

  denominations.” Id. (citing Jones v. Wolf, 244 Ga. 388 (1979)). Based on the

  corporate bylaws, the Supreme Court of Georgia held that the right to terminate the

  pastor’s employment resided solely with the general membership. Id. Here, the

  Debtor has not submitted any corporate or church bylaws for the Court to review. At

  the November 30, 2020 hearing, Bishop Norwood testified that the Debtor’s bylaws

  require all decisions to be made by the congregation, although his testimony was

  somewhat confusing on this point. 33 (2020 Dckt. 92, pp. 56-58). Regardless, a case

  such as Reddick involving a church schism has no bearing on a transaction between

  the Debtor and a third party such as JBB.

         The Georgia Nonprofit Corporation Code is clear that “the validity of

  corporate action may not be challenged on the ground that the corporation lacks or

  lacked power to act” except in three circumstances:



  33
   The U.S. Trustee represents that “[i]n advance of the initial debtor interview in this case,
  Abundant Life advised the U.S. Trustee that it had no bylaws.” (2020 Dckt. 97, p. 7).
                                                  36
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04           Page:37 of 47



               (1) In a proceeding by a member against the corporation
               to enjoin the act;

               (2) In a proceeding by the corporation, directly,
               derivatively, or through a receiver, trustee, or other legal
               representative, against an incumbent or former director,
               officer, employee, or agent of the corporation; or

               (3) In a proceeding by the Attorney General under Code
               Section 14-3-1430.

  O.C.G.A. § 14-3-304(b). Applying the predecessor to this statute, the Court of

  Appeals of Georgia held that the ultra vires doctrine was abolished “as a means of

  avoiding a transaction which a corporation later claims is beyond its capacity or

  power” except in the “three enumerated instances[.]” Free for All Missionary Baptist

  Church, Inc. v. SE Beverage & Ice Equip. Co., Inc., 135 Ga. App. 498, 499 (1975).

  The Court of Appeals likewise stated that a “corporation is not relieved of liability

  to any third person for acts of its officers by reason of any limitation upon the power

  of the officers not known to such third person.” Id. (citing Riverdale Assembly of

  God, Inc. v. Advanced Refrigeration, Inc., 128 Ga. App. 718 (1973)). It is this

  authority, not the cases cited by the Debtor, that is controlling. As none of the three

  enumerated exceptions apply here, the loan transaction was not void as an ultra vires

  act. Therefore, the alleged discovery that the church membership did not authorize

  the loan transaction likewise does not constitute an unforeseeable circumstance

  beyond the Debtor’s control.



                                            37
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04               Page:38 of 47



           Finally, the Debtor contends that another of the unforeseeable circumstances

  contemplated by § 362(n)(2)(B) is that the 2019 bankruptcy was not authorized by

  the church members. Bishop Norwood testified to that effect at the November 30,

  2020 hearing. (2020 Dckt. 92, pp. 59, 75-76). Based on this allegation, the Debtor

  claims that “although the Debtor in the instant Bankruptcy has the same name as the

  debtor that filed the prior Bankruptcy in January 2019 . . . it is really not the same

  debtor” because “the prior Bankruptcy was not filed with the authorization of the

  Abundant Life members, and thus, was not filed by Abundant Life.” (2020 Dckt. 35,

  p. 4).

           This is wrong. The Debtor in the 2019 case is the same Debtor in the 2020

  case. Both entities have the same corporate name, Abundant Life Worship Center of

  Hinesville, GA, Inc. (2019 Dckt. 56, p. 1; 2020 Dckt. 78, p. 1). Both have the same

  federal tax identification number.34 (2019 Dckt. 56, p. 1; 2020 Dckt. 78, p. 1). Both

  have the same physical address and the same mailing address. (2019 Dckt. 56, p. 1;

  2020 Dckt. 78, p. 1). The petition in the 2020 case declares, plainly, that the Debtor

  filed a prior case in 2019, referring to case no. 19-40004-EJC. (2020 Dckt. 78, p. 3).

  And both the 2019 petition and the 2020 petition have attached a board resolution

  authorizing the Debtor, with Bishop Norwood as its authorized officer, to file



  34
    At the November 30, 2020 hearing, Debtor’s counsel acknowledged that the Debtor in both
  cases had the same name and tax ID number. (2020 Dckt. 92, pp. 22-23, 27).
                                              38
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:39 of 47



  Chapter 11. (2019 Dckt. 1, pp. 5-7; 2020 Dckt. 1, pp. 6-9). Aside from different dates

  and attorneys listed, these resolutions are virtually identical.

        The Georgia Nonprofit Corporation Code requires each subject corporation to

  have a board of directors. O.C.G.A. § 14-3-801(a). “[A]ll corporate powers shall be

  exercised by or under the authority of, and the business and affairs of the corporation

  managed under the direction of, its board.” O.C.G.A. § 14-3-801(b). “No limitation

  upon the authority of the directors, whether contained in the articles of incorporation

  or bylaws, shall be effective against persons, other than members and directors, who

  are without actual knowledge of the limitation.” O.C.G.A. § 14-3-801(c). Consistent

  with these provisions, the board resolution attached to the 2019 petition authorized

  the filing of that bankruptcy case, and the Debtor cannot now claim otherwise.

        Indeed, the Court agrees with the U.S. Trustee that the Debtor is now

  judicially estopped from arguing that its prior bankruptcy case was unauthorized.

  (2020 Dckt. 97, pp. 4-7). “The equitable doctrine of judicial estoppel is intended to

  ‘prevent the perversion of the judicial process’ and ‘protect [its] integrity . . . by

  prohibiting parties from deliberately changing positions according to the exigencies

  of the moment.’” Slater v. U.S. Steel Corp., 871 F.3d 1174, 1180 (11th Cir. 2017)

  (quoting New Hampshire v. Maine, 532 U.S. 742, 749-50 (2001)). “[W]here a party

  assumes a certain position in a legal proceeding, and succeeds in maintaining that

  position, he may not thereafter, simply because his interests have changed, assume


                                             39
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04           Page:40 of 47



  a contrary position, especially if it be to the prejudice of the party who has

  acquiesced in the position formerly taken by him.” New Hampshire, 532 U.S. at 749

  (quoting Davis v. Wakelee, 156 U.S. 680, 689 (1895)).

        The Supreme Court of the United States has explained that the doctrine of

  judicial estoppel applies where three conditions are met. “First, a party’s later

  position must be ‘clearly inconsistent’ with its earlier position.” Id. at 750. Second,

  the party must have “succeeded in persuading a court to accept that party’s earlier

  position, so that judicial acceptance of an inconsistent position in a later proceeding

  would create ‘the perception that either the first or the second court was misled[.]’”

  Id. Third, “the party seeking to assert an inconsistent position [must] derive an unfair

  advantage or impose an unfair detriment on the opposing party if not estopped.” Id.

  at 751. All three elements are easily satisfied here. In the 2019 case, the Debtor

  represented to the Court and to other interested parties that its petition was

  authorized. Consequently, the Debtor enjoyed the benefits provided by the

  Bankruptcy Code, including the protection of the automatic stay. To allow the

  Debtor to thwart the operation of § 362(n)(1)(B) by arguing that its 2019 petition

  was not authorized would impose an unfair detriment to creditors, particularly JBB.

  The doctrine therefore bars the Debtor from asserting that its 2019 case was

  unauthorized, and therefore this too was not an unforeseeable circumstance beyond




                                            40
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                   Page:41 of 47



  the Debtor’s control. For these reasons, the Court finds that the Debtor has not

  carried its burden under § 362(n)(2)(B)(i).

  D. The Debtor Has Not Shown that Plan Confirmation is Likely

          Similarly, the Debtor has failed to show that the Court will more likely than

  not confirm a plan of reorganization within a reasonable time, as required by §

  362(n)(2)(B)(ii). This is evidenced by the fact that the Debtor’s 2019 case was

  pending for over a year, from January 2, 2019, to March 2, 2020. During that time,

  the Debtor entered into and backed out of two settlements with JBB, litigated the

  value of the Property, and filed an adversary proceeding.35 Clearly, the Debtor was

  given an opportunity to reorganize. But what it did not do in the 2019 case was file

  a plan of reorganization. And now its financial condition is worse than in the 2019

  case.

          At the November 30, 2020 hearing, the Debtor submitted no documentary

  evidence as to its financial condition. Its only evidence was the testimony of Bishop

  Norwood. According to his testimony, he believes that church membership, which

  currently numbers some 25 to 30 people, will increase “with the pandemic lifting.”



  35
    The Debtor’s reorganization in the 2019 case may have been bogged down by that adversary
  proceeding, which never proceeded beyond the filing of motions to dismiss. But Debtor’s
  counsel in the 2020 case has promised to file soon another adversary proceeding that “will not
  only mirror the one filed on November 6, 2019, it will expound on those claims.” (2020 Dckt.
  98, p. 1). In this forthcoming adversary proceeding, the Debtor will request “an equitable
  subordination, and pursue tort and breach of contract claims, among others[.]” (2020 Dckt. 98, p.
  3).
                                                 41
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                  Page:42 of 47



  (2020 Dckt. 92, pp. 51, 66-68). He also testified that the church would begin a new

  capital campaign, although he was unable to estimate how much would be raised.

  (2020 Dckt. 92, pp. 68, 102-105).

         After the hearing, the Court left open the record to allow the parties to submit

  additional evidence (2020 dckt. 92, pp. 116-17), and the Debtor filed a declaration

  by Bishop Norwood and an accompanying brief offering additional detail on this

  capital campaign. (2020 Dckt. 98). Specifically, Bishop Norwood stated that “[t]he

  capital campaign will consist of pledging, weekly fundraising initiatives, fundraising

  competitions, membership drives, and a Marquee Conference event designed to

  increase revenues by at least thirty thousand dollars ($30,000) above standard

  monthly revenue projections, and increase membership by 100% by quarter end.”

  (2020 Dckt. 98, p. 11).

         Apart from Bishop Norwood’s wishful thinking, however, the evidence paints

  a negative picture of the Debtor’s financial condition. As reflected in its statement

  of financial affairs, the Debtor’s only source of income consists of tithes and

  offerings. (2020 Dckt. 74, p. 1). And that income declined from $260,549.00 in 2018

  to $216,763.97 in 2019 and further declined to $99,484.06 for the period between

  January 1, 2020, and the November 2, 2020 filing date.36 (2020 Dckt. 74, p. 1). At


  36
    At the November 30, 2020 hearing, Debtor’s counsel stated that her client would not dispute
  any numbers in schedules submitted in the 2019 or 2020 cases. (2020 Dckt. 92, p. 85).

                                                42
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                      Page:43 of 47



  the hearing, Bishop Norwood acknowledged that the Debtor has been impacted

  financially by the coronavirus pandemic, stating that its income had declined since

  2019 to about $16,000.00 per month in 2020. (2020 Dckt. 92, pp. 66, 71-72 94, 111).

  Meanwhile, the Debtor’s unsecured debt rose from $33,623.40 in the 2019 case

  (2019 dckt. 61, p. 3) to $277,708.52 37 in the 2020 case. 38 (2020 Dckt. 70, p. 6). In

  short, income is down and debt is up.

         The Court is not convinced that the Debtor will more likely than not have a

  plan confirmed within a reasonable time. 39 The Debtor was unable to file a plan after

  more than a year of Chapter 11 proceedings in the 2019 case and thus far has not

  presented one in this case. Based on the evidence presented, the Court finds that even

  if § 362(n)(2)(B) does apply, the Debtor has not carried its burden under §

  362(n)(2)(B)(ii) of showing that plan confirmation is more likely than not to take

  place within a reasonable time.




  37
     The bulk of this unsecured debt consists of attorneys’ fees incurred in the 2019 case, as
  reflected by the scheduled $148,009.49 debt to Mr. Boone’s firm James-Bates-Brannan-Groover-
  LLP and the $64,643.03 debt to Mr. Hall. (2020 Dckt. 70, pp. 2-3; 2020 Claim No. 1). The law
  firm that filed the state court action, Reed Thomas Law Group, has not yet filed a claim in this
  case.
  38
    The amount of secured debt was $1,936,282.48 in both the 2019 and 2020 cases. (2019 Dckt.
  59, p.1; 2020 Dckt. 73, p. 1).
  39
    This finding for purposes of § 362(n)(2)(B) is based on the Debtor’s need to pay the secured
  claim of JBB. In light of the Court’s ruling, however, once the Debtor is unburdened from this
  $2.7 million debt, it may well be able to reorganize by, for example, leasing another facility at a
  manageable rental rate.
                                                  43
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04                 Page:44 of 47



  E. The Debtor’s Subchapter V Election Does Not Change the Result

         Apparently realizing the weakness of its position under § 362(n), on

  November 29, 2020, the Debtor adopted an alternative strategy: it amended its

  petition to proceed under Subchapter V of Chapter 11. (2020 Dckt. 58). In its

  supplemental brief filed the following day, the Debtor made explicit the purpose of

  this amendment, arguing that by electing Subchapter V, “it ceased being a debtor in

  a ‘small business case,’ as that term is applied relative to exceptions to the automatic

  stay.” (2020 Dckt. 59, p. 1). In other words, the Debtor contends that because it is

  now a Subchapter V debtor, § 362(n)(1)(B) does not apply. The Debtor’s argument

  is unavailing.

         Prior to the February 19, 2020 effective date of the Small Business

  Reorganization Act of 2019, Pub. L. No. 116-54 (the “SBRA”), the Code defined

  the term “small business case” as “a case filed under chapter 11 of this title in which

  the debtor is a small business debtor.” 40 11 U.S.C. § 101(51C). The term “small

  business debtor,” in turn, is defined in § 101(51D). As amended by the SBRA,

  however, § 101(51C) now reads as follows:



  40
    The SBRA added § 1182, which originally defined the term “debtor” for purposes of
  Subchapter V simply as a “small business debtor” as defined in § 101(51D). The definition of
  “debtor” in § 1182(1) was subsequently amended by Coronavirus Aid, Relief, and Economic
  Security Act of 2020, Pub. L. No. 116-136 (the “CARES Act”), to raise the Subchapter V debt
  limit to $7,500,000.00 for a period of one year after March 27, 2020. See Hon. Paul W.
  Bonapfel, A Guide to the Small Business Reorganization Act of 2019, 9-10 (2020).

                                               44
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:45 of 47



               The term “small business case” means a case filed under
               chapter 11 of this title in which the debtor is a small
               business debtor and has not elected that subchapter V of
               chapter 11 of this title shall apply.

  11 U.S.C. § 101(51C) (emphasis added). This amendment matters because §

  362(n)(1) provides that the automatic stay does not arise “in a case in which the

  debtor … was a debtor in a small business case that was dismissed for any reason

  by an order that became final in the 2-year period ending on the date of the order for

  relief entered with respect to the petition.” 11 U.S.C. § 362(n)(1)(B). According to

  the Debtor, it is no longer a small business case under the amended § 101(51C) by

  virtue of its Subchapter V election, and thus § 362(n)(1)(B) does not apply.

        But the Debtor misreads § 362(n)(1)(B). Under the plain meaning of the text,

  the stay does not apply in a “case” if the debtor had a “small business case” dismissed

  within the prior two years. The statute plainly requires only that the prior case was a

  small business case, not the subsequent case. The cases applying § 362(n)(1)(B)

  focus on whether the first bankruptcy case, not the second one, was a small business

  case. See In re Artisanal 2015, LLC, No. 17-12319 (JLB), 2017 WL 5125545, at *13

  (Bankr. S.D.N.Y. Nov. 3, 2017); Palmer, 438 B.R. at 169. Here, as noted, the

  Debtor’s 2019 case was a small business case, so the status of the 2020 case makes

  no difference. Therefore, the Debtor’s election to proceed under Subchapter V does

  not rescue it from the operation of § 362(n)(1)(B).



                                            45
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04          Page:46 of 47



        Finally, even if the Debtor’s Subchapter V election did render § 362(n)(1)(B)

  inapplicable, the Court would not make that election retroactive to the petition date.

  Interim Bankruptcy Rule 1020(a), made applicable in this Court by General Order

  Number 2020-2, requires a debtor to “state in the petition whether it is a small

  business debtor or a debtor as defined in § 1182(1) of the Code and, if the latter,

  whether the debtor elects to have subchapter V of chapter 11 apply.” Fed. R. Bankr.

  P. Interim 1020(a). Here, the Debtor did not elect Subchapter V in its initial petition

  on November 2, 2020. Instead, the Debtor waited until November 29, 2020, to elect

  to proceed under Subchapter V. The Court agrees with JBB that this election cannot

  have retroactive effect. See, e.g., In re Moore Prop. of Person Cnty., LLC, No. 20-

  80081, 2020 WL 995544 (Bankr. M.D.N.C. Feb. 28, 2020) (citing In re Castle

  Horizon Real Est., No. 09-05992-8-JRL, 2010 WL 3636160, at * 1 (Bankr. E.D.N.C.

  Sept. 10, 2010) (“nothing in [Rule 1020(a)] suggests that a change to the [small

  business] designation either by the debtor or by the court is retroactive”); In re

  Harris, 424 B.R. 44, 54 n.7 (Bankr. E.D.N.Y. 2010) (noting that while Bankruptcy

  Rule 1009(a) provides that a petition may be amended, it “does not provide that

  amendments to a bankruptcy petition apply retroactively”).

        Moreover, the Eleventh Circuit has previously ruled that bankruptcy courts

  lack authority to retroactively impose the automatic stay. Lashley v. First National

  Bank of Live Oak (In re Lashley), 825 F.2d 362, 364 (11th Cir. 1987) (“While the


                                            46
Case:20-40959-EJC Doc#:104 Filed:12/16/20 Entered:12/16/20 14:12:04   Page:47 of 47
